Citation Nr: 1641461	
Decision Date: 10/25/16    Archive Date: 11/08/16

DOCKET NO.  14-17 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent for an anxiety disorder.


REPRESENTATION

Veteran represented by:	Ryan C. Farrell, Accredited Agent


ATTORNEY FOR THE BOARD

Jessica O'Connell, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from July 2004 to March 2007.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

The record before the Board consists of the Veteran's electronic records located within the Veterans Benefits Management System (VBMS) and Virtual VA.


REMAND

In March 2016, VA received a letter from the Veteran's representative indicating that the Veteran had been actively seeking treatment at his local VA Medical Center (VAMC) and requesting that VA ensure all medical documentation contained within the Veteran's file be properly reviewed in rendering a decision on the Veteran's claim for an increased rating for an anxiety disorder.  The most recent VA treatment records associated with the evidence before the Board are dated in September 2015 and treatment records dated prior to September 2015 do not reflect that the Veteran was "actively seeking medical treatment" as he did not participate in regular treatment with VA.  Furthermore, a September 2015 VA treatment record reflects that the Veteran sought to reestablish care with VA.  Based on the foregoing, the Board finds a remand is required to obtain the Veteran's outstanding VA treatment records and for the originating agency to review them in the first instance.  Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA medical records are in constructive possession of the agency and must be obtained if the material could be determinative of the claim). 

Accordingly, the case is REMANDED to the RO or the Appeals Management Center (AMC) in Washington, D.C. for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding VA treatment records dated from September 2015 to the present.

2.  The RO or the AMC should also undertake any other development it deems to be warranted.

3.  Then, the RO or the AMC should readjudicate the Veteran's claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative must be provided a Supplemental Statement of the Case and be given an adequate opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

